Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 04/28/2021 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “user defined data streams for facilitating searching and analyzing large sets of routing data”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 15, the following limitations are recited:
- “a streaming data processing system configured to ...” as recited in claim 15.
Dependent claims 16-17 are also rejected since they are depended upon rejection claims set forth above. 
The limitations noted immediately above are means-plus-function limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may add a memory and processor or:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending Application No. [ 17/243,156].  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, although the conflicting claims are not identical, they are not patentably distinct from each other, see table below: 

Instant Application  
Copending Application 17/243,156
Claim 1. A method comprising:     
       obtaining, by a streaming data processing system, a first input defining a set of data streams and a set of stream schemas, wherein each stream schema of the set of stream schemas defines how a corresponding data stream routes data, wherein a first data stream of the set of data streams obtains data from a data source and a second data stream of the set of data streams writes data to a data sink; 
       obtaining, by the streaming data processing system, a second input defining a processing pipeline, wherein the processing pipeline performs one or more data transformations, wherein the processing pipeline obtains data from the first data stream and writes data to the second data stream; 
    receiving, by the streaming data processing system, a set of data from the data source; 
      based at least in part on the first input, routing, by the streaming data processing system, the set of data from the data source to the processing pipeline via the first data stream, wherein the set of data is compatible with a first stream schema of the set of stream schemas associated with the first data stream; based at least in part on the second input, performing, by the streaming data processing system, the one or more data transformations on the set of data to generate a set of transformed data; and 

        based at least in part on the first input, routing, by the streaming data processing system, the set of transformed data from the processing pipeline to the data sink via the second data stream.
1. A method, comprising: 
     causing display of a first graphical control of a graphical user interface on a display device, the first graphical control enabling a user to define one or more data streams; 
      





      causing display of a second graphical control of the graphical user interface on the display device, the second graphical control enabling the user to define one or more processing pipelines, the second graphical control further enabling the user to specify a data route that comprises the one or more data streams and the one or more processing pipelines; 
      
     implementing the one or more data streams and the one or more processing pipelines based on the data route, wherein each processing pipeline of the one or more processing pipelines performs one or more corresponding data transformations, wherein each data stream of the one or more data streams obtains data from one or more of a first processing pipeline of the one or more processing pipelines or a data source and writes the data to one or more of a second processing pipeline of the one or more processing pipelines or a data sink; and 
     routing a set of data based at least in part on the data route specified by the second graphical control.
Claim 15. A computing system of a data ingestion system, the computing system comprising: 
    a streaming data processing system configured to: 
     obtain a first input defining a set of data streams and a set of stream schemas, wherein each stream schema of the set of stream schemas defines how a corresponding data stream routes data, wherein a first data stream of the set of data streams obtains data from a data source and a second data stream of the set of data streams writes data to a data sink; 
      obtain a second input defining a processing pipeline, wherein the processing pipeline performs one or more data transformations, wherein the processing pipeline obtains data from the first data stream and writes data to the second data stream; 
       receive a set of data from the data source; 
      based at least in part on the first input, route the set of data from the data source to the processing pipeline via the first data stream, wherein the set of data is compatible with a first stream schema of the set of stream schemas associated with the first data stream; 
       based at least in part on the second input, perform the one or more data transformations on the set of data to generate a set of transformed data; and 
      based at least in part on the first input, route the set of transformed data from the processing pipeline to the data sink via the second data stream.
Claim 13. A computing system comprising: 
    memory; a display device; and one or more processing devices coupled to the memory and configured to: 
     cause display of a first graphical control of a first graphical user interface on the display device, the first graphical control enabling a user to define one or more data streams; 
     cause display of a second graphical control of a second graphical user interface on the display device, the second graphical control enabling the user to define one or more processing pipelines, the second graphical control further enabling the user to specify a data route that comprises the one or more data streams and the one or more processing pipelines; 
   implement the one or more data streams and the one or more processing pipelines based on the data route, wherein each processing pipeline of the one or more processing pipelines performs one or more corresponding data transformations, wherein each data stream of the one or more data streams obtains data from one or more of a first processing pipeline of the one or more processing pipelines or a data source and writes the data to one or more of a second processing pipeline of the one or more processing pipelines or a data sink; and 
     route a set of data based at least in part on the data route specified by the second graphical control.
Claim 18. Non-transitory computer readable media comprising computer-executable instructions that, when executed by a computing system of a streaming data processing system, cause the computing system to: 
     obtain a first input defining a set of data streams and a set of stream schemas, wherein each stream schema of the set of stream schemas defines how a corresponding data stream routes data, wherein a first data stream of the set of data streams obtains data from a data source and a second data stream of the set of data streams writes data to a data sink; 
      obtain a second input defining a processing pipeline, wherein the processing pipeline performs one or more data transformations, wherein the processing pipeline obtains data from the first data stream and writes data to the second data stream; 
      receive a set of data from the data source; 
     based at least in part on the first input, route the set of data from the data source to the processing pipeline via the first data stream, wherein the set of data is compatible with a first stream schema of the set of stream schemas associated with the first data stream; 
     based at least in part on the second input, perform the one or more data transformations on the set of data to generate a set of transformed data; and 
     based at least in part on the first input, route the set of transformed data from the processing pipeline to the data sink via the second data stream.
Claim 17. Non-transitory computer readable media comprising computer-executable instructions that, when executed by a computing system of a streaming data processing system, cause the computing system to: 
      cause display of a first graphical control of a first graphical user interface on a display device, the first graphical control enabling a user to define one or more data streams; 
     cause display of a second graphical control of a second graphical user interface on the display device, the second graphical control enabling the user to define one or more processing pipelines, the second graphical control further enabling the user to specify a data route that comprises the one or more data streams and the one or more processing pipelines; 
     implement the one or more data streams and the one or more processing pipelines based on the data route, wherein each processing pipeline of the one or more processing pipelines performs one or more corresponding data transformations, wherein each data stream of the one or more data streams obtains data from one or more of a first processing pipeline of the one or more processing pipelines or a data source and writes the data to one or more of a second processing pipeline of the one or more processing pipelines or a data sink; and 
      route a set of data based at least in part on the data route specified by the second graphical control.  



The dependent claims of the instant application contain similar limitations of the dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by using graphical user interface and causing display and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more presented limitations.  This change does not affect the limitation of the co-pending application.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. The claims in both applications obtain data to be routed and processing pipelines to write data using user interface inputted data.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
	    
Prior Art Made of Record

The following is a related prior art made of record and relied upon, which is found from the search and considered relevant to applicant’s disclosure but does not teach the claimed limitations:
- Kaitchuck et al. (US 2018/0332367 A1) teaches auto-scaling a set of stream segments to a stream, scaling the amount of stream segments up and down depending on the amount of data ingested from writers, as the number of stream segments change, writers can have their streaming data transition to a newly merged stream segment or a newly split stream segment. The defined ordering of data as written by the writer is preserved as stream segments are scaled. 
- Paduroin (US 11,347,747 B1) teaches a streaming data storage system that maintains streamed events based on external ordering (position) data. Each segment of the stream has minimum position maximum position metadata values based on the events' positions therein. When an ordered event is appended to an ordered segment, an index segment maintains offset information that tracks the event's position order relative to offsets of other previously appended events. When a segment is scaled (split or merged), the predecessor segment set's maximum position is the basis for the successor segment set's minimum position. An event is written to any predecessor segment or successor segment based on the event's routing key and position with respect to a matching segment's routing key and minimum and maximum positions. 
- BOESCH et al (US 2018/0189642 A1) teaches a stream switch and a plurality of convolution accelerators. The stream switch has a plurality of input ports and a plurality of output ports. Each of the input ports is configurable at run time to unidirectionally pass data to any one or more of the output ports via a stream link. Each one of the plurality of convolution accelerators is configurable at run time to unidirectionally receive input data via at least two of the plurality of stream switch output ports, and each one of the plurality of convolution accelerators is further configurable at run time to unidirectionally communicate output data via an input port of the stream switch.  

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472